Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 1 of 10 PageID# 436




                    EXHIBIT O
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 2 of 10 PageID# 437




                                                                         April 12, 2021

The Honorable Claude M. Hilton
United States District Judge
United States District Court for the Eastern District of Virginia
401 Courthouse Square
Alexandria, VA 22314

Your Honor,

I write you in regards to the matter of Peter Debbins, who signed a plea agreement to the
charge of conspiracy to gather or deliver defense information to aid a foreign
government, in violation of 18 U.S.C. § 794(a) and (c).

In your judgment I hope you will find it just to sentence Peter Debbins to time served or
to some sentence that allows him to work and live with his family in the
community—whether supervised release, probation, community service, or some
combination thereof. I think it would not only be justifiable, but just to release him for
time served with probation and community service.

My relation to Peter is friendship. I am 49 years old, I grew up a Cold War kid and an
Army brat, and I previously did federal security compliance for the Department of
Homeland Security Citizenship and Immigration Services. I know exactly how security
compliance is supposed to work.

I am a victim of the Office of Personnel Management hack, the infamous 2015 data
breach that sent all my personal self-disclosures to a foreign power. I feel that betrayal
personally.

I have been a victim of a violent crime and several people close to me have been victims
of violent crimes so I understand the victim point of view very well.

I was present in St. Peter’s Square on May 13, 1981 and was an eyewitness of the
assassination attempt on John Paul II, almost certainly as a result of his efforts to defeat
Soviet Communism.

I volunteered with the Cold War Museum in Virginia over a ten-year period, and I have
met many Special Operations soldiers and heard their stories at length. I grew up taught
to be scared of Russia and all things Russian.

For religious reasons and personal interest, in the last five years (long before I met Peter)
I started to learn about Russia, her history, culture, religion, language, and people. This
turned out to help me better understand Peter’s family background in the Soviet Union,
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 3 of 10 PageID# 438




and the conditions he encountered when he first went to Russia as a teenager.

I was as shocked as everyone else to learn of Peter’s arrest. It took me a long time to get
over the shock and start to really ask what happened here. What is missing in all of this is
a true searching exploration of what happened and why. I can only tell you what I know,
and the conclusions I draw from that knowledge.

• At the top of this letter I discuss my friendship with Peter and the results of my
       observations and conversations with him and people who know him.
• Second, I try to align what I know about Peter to the statutory sentencing requirements
       in 18 USC 3553.

HOW I KNOW PETER
Peter always told me the same thing: David, you can call me anytime.

My name is David DePerro and I am Peter’s friend and fellow parishioner at our Catholic
Church in Virginia. We met at a men’s accountability group.

I only met Peter in January 2020, but (outside his family) I am probably the person with
whom he has spoken the most since his arrest. Peter has called me sometimes several
times a week for up to 30 minutes at a time since his arrest.

I set a special ringtone for him and whenever I hear him calling from jail, I answer no
matter what. Talking to Peter is always the highlight of my day.

I feel I have a very good sense of his state of mind and his progress since last August, and
also in the months before that. Our conversations are direct, heartfelt, and frank.

Peter is one of my best friends, in fact at this point in my life he is my best friend. He is
very dear to me and close to my heart. I suffer gravely to think of him in jail. I miss him
and want to be able to call him and talk to him and meet and work through problems with
him. I must say, he is unique among any of my friends. I need his friendship and his
Christian brotherhood.

Peter has a noble character and high ideals. He is a trained warrior but more than that he
is a spiritual and sensitive soul. He has great possibilities before him no matter what
happens in this case. He embarks on that new life chastened and challenged to do better.

PETER’S FRIENDSHIP REVEALS HIS CHARACTER
Most friends are content to let you remain as you are. Others try to change you and fix
you. Peter does neither. His approach is to improve himself and to invite you to do the
same and to do it together with him.
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 4 of 10 PageID# 439




Peter was constantly advising me about how to liberate my mind from the captivity of my
own harsh self-criticism. And the way to do that was to activate the body and retrain the
mind. He has worked very hard at retraining his mind away from self-pity, negative
self-image, and other thoughts that were making him miserable and holding him back. It
was exciting and energizing for me too.

Through the first half of 2020, Peter was making so much progress, day by day, week by
week. He was making breakthroughs in his own mental hygiene. He was sleeping
through the night. He was making breakthroughs in his marriage. He was rededicating
himself to his core commitments in life. He was going to mass every week.

All of Peter’s language was about taking responsibility for his past life. He made excuses
for others, not for himself.

PETER’S PAST

Peter is an extremely intelligent and capable human being, personable and easy to talk to.
But the traumas of Peter’s childhood lurked in the background. He revealed the low
self-esteem of his youth, his terrible self-image of his body growing up, his loneliness
even inside a large family. Peter was the youngest child. It is also the case, I believe, that
his religious training was mediocre.

More of Peter’s traumas and sufferings have been revealed to me over time. Peter’s
willingness to reveal these things helped me understand him. He was better able to help
me because he made himself vulnerable and opened up.

It is impossible to understand Peter without considering the torturesome legacy of both
Nazi and Soviet oppression of his mother and other members of her family in the old
country. I have listened both to Peter and to his sister Joan about this subject. There is
both explanatory power in this and also a natural appeal to mercy.

I have worked a great deal with Peter on the psychological concept of the “life script.” I
challenged him to look into his childhood for an early decision he made as to how he
would spend his life. And I challenged him to lay that bare, and to let it go, and to live in
the present moment. He understood that and followed up on that subject with me again.

Peter’s flaws were evident to me too. I will not reveal them. But I will say that since I
have known him, I find that Peter is terrible at hiding his flaws. I think he didn’t want to
hide them anymore. I think he wanted to be rid of them. Jail helped him get rid of them.

I challenged Peter as to certain specific flaws of his. I had to wait till he was receptive. I
am grateful to say that he was receptive, and received my suggestions with immediate
insight and understanding. He took the challenge. He is so easy to talk to, and he wants to
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 5 of 10 PageID# 440




improve.

But Peter’s flaws should also be seen in the context of his earnest goodwill, his reason,
insight, faith, and good humor. He is a hard worker who was dealing with unemployment
and underemployment when I met him. With his clearance on hold, I witnessed his
considerable efforts to find new ways to offer his knowledge and skills to new audiences.
He worked hard to provide for his family. Nothing came easy, but he kept working hard.

PETER’S FUTURE
I cannot stand the thought of Peter’s children living their childhood without their father.

I myself was an Army brat and my father was gone for long periods of time at critical
moments in my childhood. These absences affect people differently, but for me they were
very bad and stole my happiness at a young age.

I do not want that to happen to Peter’s children. It would only compound the tragic
suffering of his mother and other family members in the Soviet Union.

What is striking about Peter is his sincerity, his good will, his warmth and his insight. He
will be a force for good wherever he goes. But he belongs with his family.

I can’t wait to see what Peter is going to do next. He will finally be freed from the
burdens of long ago. Wherever he goes, he will be a blessing, a voice of both reason and
encouragement, and a testimony of God’s love and care.

I AM A VICTIM OF A SIMILAR OFFENSE
I noticed in the federal sentencing statute 18 USC 3553 that this court should ensure that
punishments are similar for similar crimes.

I am a victim of a “similar crime.” I consider it to be far more damaging to the United
States and its interests. The only person charged was sentenced to time served.

I am a victim of the infamous OPM hack, the intentional data breach inflicted upon the
public servants and military service members of this country when millions of our
security investigation files were hacked and stolen by a foreign power. In terms of actual
harm, scale, scope, breadth, audacity, and recency, this catastrophic breach has
incomparably grave strategic national security implications. And implications for
individuals: This foreign power now has my personal self-disclosures of a lot of private
things as well as my complete address history and work history—and that of 21.5 million
of my closest friends.

FBI Director James Comey stated: "It is a very big deal from a national security
perspective and from a counterintelligence perspective. It's a treasure trove of information
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 6 of 10 PageID# 441




about everybody who has worked for, tried to work for, or works for the United States
government” (The Washington Post. July 9, 2015.)

To my knowledge the U.S. Government has brought exactly one person to justice for this.
Foreign hacker Yu Pingan who supplied the malware was arrested.

A federal judge sentenced this hacker to time served—18 months—and he was deported.

I hope you find this comparison useful.

PETER’S SENTENCE
I believe that Peter’s time served is sufficient incarceration to punish him for the actions
described in the agreed-upon statement of facts. Probation and community service would
allow him to pay any remaining debt while caring for his family.

His eight months of incarceration have achieved multiple effects on Peter. Punishment in
our society is meant to reprove and correct, to redress the harm done, to protect society
from future harms, and to deter others from acting similarly.

The entire judicial process has reproved and corrected Peter. Near-constant isolation
(“because of the virus”) gave Peter time to reconsider all the actions of his past life. He
has fully considered both the origins of his actions and his present character. He has a
balanced grasp of both his mistakes and flaws and his merits and future contributions.

Peter has come to a much deeper understanding of how the unique circumstances of his
family of origin contributed to his actions in his young adulthood. He embraced a process
of how he needed to heal from past hurts and change his mindset.

Peter has deepened his spiritual life to an extraordinary degree. He bears no ill will
towards anyone else. He accepts the consequences of his actions and is thankful for the
changes that his incarceration has worked inside of him. He is grateful to God for his life.
Even alongside the great anguish of his present circumstances, he maintains a good
attitude. It is inspirational.

Separation from his family has only deepened his love and commitment to them.

The harm that Peter has done has been redressed through all of the following: the
painful lifelong stigma of the charge to which he pleaded; his disclosures to the FBI
about what happened; his loss of future employment in his field of expertise; his
complete physical separation from his family; and since his arrest, his uninterrupted
incarceration under harsh Covid protocols.

Furthermore, Peter had already demonstrated a reformed attitude over an extended period
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 7 of 10 PageID# 442




of time. Peter spent the last 10 years trying to undo any harm he may have done earlier in
his life.

In fact, it is Peter’s release that would enable him to do more good in society and to
redress the mistakes of his past. It is most of all as a father that Peter will contribute to
society. Our society is increasingly unstable, particularly for children. Now more than
ever, children need their father.

Peter represents no future risk to the nation. I do not agree with any characterization
of Peter that paints him as someone with any loyalty to Russia, nor that Peter would ever
disclose anything confidential to a foreign government in the future.

Here are my observations about Peter’s loyalties. He is loyal to a loving God and Father
who cares for him. Peter is loyal to his family, and grateful to God for them, and sorry for
what he has put them through. Peter is loyal to the land of his birth to which his mother
fled to escape persecution and hardship in the Soviet Union. His life and his family’s life
are here.

Peter has a lot of support to help him. Peter has community resources available to him for
encouragement and accountability. He has access to faith-based friendships and
accountability partnerships and groups. He had already committed himself to this kind of
accountability before his arrest.

Peter is also very resourceful in reading and studying to improve himself. He dedicates
himself to understanding of the origins of his actions so as to improve and do better in the
future. During the time I have known him I often saw daily improvement, daily
transformation in his mindset and attitude towards himself and others. He abandoned the
negative thought patterns that came from the challenges of his past and he put others first.

Peter has a loving and supportive family—both his own family and his family of origin.
He has a lot of powerful reasons to motivate himself to the highest possible conduct.

Most of all, as a faithful practicing Catholic, Peter has the comfort of God and the
strength of the sacraments to continue to refine him and purify him in the service of
others. His faith has only deepened both before and after this judicial process began. It is
his connection to God that will guide him on the right path, even if that path is very
difficult. He knows very well that God is with him.

All of these factors will support Peter in living a reformed life and doing the right thing in
whatever situation arises.

Peter has been punished for what he did.
Peter has suffered greatly in jail since his arrest.
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 8 of 10 PageID# 443




Covid jail is not normal jail, it is much worse. In addition to all the customary
humiliations of incarceration—

• Peter has been allowed no visitors whatsoever since his arrest. I attempted to visit Peter
       at the jail and was told through an intercom that no one is allowed in the jail.

• Peter’s wife and four children have never been allowed to visit him. There are short
       video calls. This is not the same.

• Peter is a Catholic who has the need to receive spiritual care and the sacraments
       including confession and Holy Communion. In the jail he has had no access to
       in-person spiritual care and access to the sacraments. Precisely at the time of
       greatest need for these things, he has not had access to them.

• Peter has suffered greatly from the inability to have truly private personal conversation
       with anyone outside the jail. All his phone calls (except with attorneys) are made
       on a monitored line for which he has paid considerable amounts.

• Peter has suffered greatly from the complete lack of human touch in jail. One time on
       the phone I played for him a song about God’s love, and he broke down in tears.

Life in prison would be even more unaccountable under Covid protocols that in actual
practice make little scientific sense but according to testimony at the Marshall Project,
provide daily opportunities for capricious denial of prisoners’ basic needs, such as
showers and phone calls.

I refer you also to the illuminative Clinesmith case. He was an attorney with a central role
at the FBI itself whose criminal missteps provided the pretext for the FBI to spy on the
incoming president’s campaign.

According to news reports, Clinesmith in August 2020 pleaded guilty to "one count of
making a false statement within both the jurisdiction of the executive branch and judicial
branch of the U.S. government, an offense that carries a maximum term of imprisonment
of five years and a fine of up to $250,000."

"[He] lost his job, and his government service is what has given his life much of its
meaning," Judge Boasberg said at the sentencing. "He was also earning $150,000 a year
and who knows where the earnings go now. He may be disbarred or suspended from the
practice of law, you may never be able to work in the national security field again. These
are substantial penalties. (Emphasis added)

"What is more, he went from being an obscure career government lawyer to standing in
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 9 of 10 PageID# 444




the eye of a media hurricane. He has been threatened, vilified and abused on a nationwide
scale."

The judge sentenced Clinesmith to 12 months’ probation. Clinesmith’s attorneys had also
noted that he had a pregnant wife.

Judge Boasberg’s standards could be applied to Peter’s case as well: the loss of income,
alienation from his career field, and intense stigma of the offense. Peter’s Wikipedia page
has little true information but fits in the “Son of Russia” stigmatizing label.

The suffering of Peter’s family at home has been a part of his own punishment
Peter’s solicitous love and care for his family compound the punishment of his
incarceration. I have watched him with his children and they are a loving family. Prior to
his arrest I took walks with Peter. He often brought his tiny child with him. She is a
happy and rambunctious child who needs her father’s stabilizing presence.

I have visited Peter’s family at his home about a half-dozen times since his arrest. I have
personally witnessed the situation of the children. They are well taken care of and share a
lot of love amongst themselves. They are all handling this situation heroically but they
need their father back. I have also seen with my own eyes the strain that Peter’s absence
and incarceration have put on each member of the family.

This strain is even greater because of Covid lockdowns and other protocols. The COVID
19 lockdowns have had a broadly harmful effect on the youth and teens of this nation.
Peter’s children need their father at home. I hope the Court will weigh this factor with
great seriousness.

Peter’s wife is the stable and genial center of the home. She is extremely practical and
ensures that her children have everything they need. It is plainly evident how loyal she is
to him and she loves him very much. She is a simple woman, she has a simple and direct
approach to work and family life. As upsetting as these circumstances would be to
anyone, I have never seen her lose her mild manners.

We are talking about four children here, three of whom are minors. When they suffer,
Peter suffers.

Deterrence
I believe that Peter’s punishment to date is sufficient to deter others. In any case, few
people have his painful family history with the Russian system.

Any further incarceration, I submit, actually rewards the adversaries of our country. They
must certainly be pleased to see an American officer humiliated, his life and career legacy
destroyed, his Russian-born wife left alone, cast out by his brothers-at-arms, thrown in
Case 1:20-cr-00193-CMH Document 47-15 Filed 05/07/21 Page 10 of 10 PageID# 445




prison by his own system. That is a win for them too—the longer the better. Rather, a
soldier who has paid his debt, reforms his mind and his life, and returns to American
society as a faithful son, that is much better for American interests.

Another deterrent effect must be considered, that is the deterrence effect of this
proceeding on good American citizens from answering the call to work for their
government, either in military or civilian roles. Notwithstanding the agreed statement of
facts, this proceeding sheds little light into exactly what happened or why. That is
confusing and off-putting to many who might place themselves under the power of this
system.

In light of all these observations, I advocate a just sentence of time served with probation
and community service.

In any case, please provide in your order for Peter to have confidential spiritual care in
person and access to his family.

Thank you for your attention to what I wrote here. I hope it helps you to render a just and
merciful judgment in this case.


Most Truly Yours,


David J. DePerro
